 In theMatterof LILLY VARNISH Co.andLOCAL UNION 1227,BROTHER-HOOD OF PAINTERS,DECORATORS&PAPER HANGERS OF. AMERICA(AFL)Case No. R-2644.-Decided July 9, 1941Practice and Procedure:petitiondismissed where results of an election, heldpursuant to a stipulationfor certificationupon consent election,show thatno representative has been selected by a,majority of the employees in theappropriate' unit.Mr.- J. C. Clark,for theBoard.-Mr. W. I. Longsworth,of Indianapolis, Ind., .for the Company.Mr. T. N. Taylor,of Indianapolis, Ind., for the Union.Mr. Frederic B. Parkes, 2nd,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 25, 1941, Local Union 1227, Brotherhoodof Painters,Decorators & Paper Hangers of America, (AFL), herein called theUnion, filed with the Regional Director for the Eleventh Region(Indianapolis, Indiana) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofLilly Varnish Company, herein called the Company, engaged in themanufacture of varnish, lacquer, paint, stain, filler, and -enamel atits plant in Indianapolis, Indiana, and requesting an investigationand certification of representatives pursuant to Section 9 (c) oftheNational Labor Relations Act, 49 Stat. 449, herein. called theAct.On June 5, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorizedi the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 2, 1941, the Company, the Union, and the Regional Di-rector entered into a "STIPULATION FOR CERTIFICATIONON CONSENT ELECTION." Pursuant,to the stipulation, an elec-33 N. L. R. B., No. 51.-21145012 2-42-vol.:33-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by secret ballot was conducted on June 12, 1941, under thedirection and supervision. of the Regional Director, among all pro=duction. and maintenance employees of the Company, including lab-oratory,. workers engaged in checking production and employeesengaged in' other crafts, but excluding supervisory, clerical, salesand office employees, truck drivers, and laboratory workers engagedin research work, to determine whether or not the said employeesdesire to be represented for the purposes of collective bargaining bythe Union.On June 13, 1941, the Regional Director issued and dulyserved, upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or to the - Election Report havebeen filed by any of the parties.As to the balloting and the results thereof,' the Regional Directorreported as follows :Total number of employees alleged eligible to vote ----------69Total number voted -----------------------------------------67Total number of valid votes cast-----------------------------Total number of votesforthe Local Union 1227, Brotherhood67of Painters, Decorators & Paper Hangers of America (AFL)- 26Total number of votesagainstthe Local,Union 1227, Brother-hood of Painters, Decorators & Paper Hangers of America(AFL) ----------------------------------------------------41Totalnumberofblank ballots-----------------------------0Totalnumberofvoid ballots--------------------------------0Totalnumberofchallenged ballots-------------------------0The results of the election show that no representative has beenselected by a majority of the employees in the appropriate unit.The petition of Local 1227, Brotherhood of Painter, Decorators, &Paper Hangers of America (AFL), for investigation and certifica-tion of employees of Lilly Varnish Company, Indianapolis, Indiana,will therefore be dismissed.Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lilly Varnish Company, Indianapolis,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Companyincluding laboratory workers engaged in checking production andemployees engaged in other crafts, but excluding supervisory, cleri-cal,salesand office employees, truck drivers, and laboratoryworkers engaged in research work, constitute a unit appropriate LILLY VARNISH CO.213for the purposes _ of collective bargaining within the meaning ofSection 9 (b) of the Act:ORDERBy virtue of Section 9 (c) of the National Labor- Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor: Relations Board Rules and Regulations-Series 2, asamended,.IT IS HERESY ORDEREDthat a petition for investigation and-certifica-tion of representatives of employees of Lilly Varnish Company,Indianapolis, Indiana, filed by Local Union 1227, Brotherhood ; ofPainters, Decorators & Paper Hangers of America (AFL), be, andit herebyis,dismissed.